Citation Nr: 0918520	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for sinusitis with 
vasomotor rhinitis and allergic rhinitis, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified before the 
undersigned at the RO.


FINDING OF FACT

The Veteran has not had chronic osteomyelitis or any 
surgeries for sinusitis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for sinusitis with vasomotor rhinitis and allergic rhinitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed that, in order to substantiate his 
claim, the evidence needed to show his disability had gotten 
worse.

In May 2008, the RO provided the Veteran with notice 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
an examination on this issue in August 2005.  It was 
conducted by a medical professional, who solicited history 
from the Veteran.  A thorough examination was conducted.  The 
August 2005 VA examiner indicated the Veteran's claims file 
and medical records were reviewed.  As such, the Board finds 
that the examination afforded to the Veteran is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a 30 percent rating for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A December 2004 VA outpatient record shows the Veteran was 
referred for nasal obstruction sometimes in hay fever season 
and winter.  Saline wash helped.  On examination, the septum 
was relatively straight.  Turbinates were moderate.  A June 
2005 VA report of a CT scan shows the Veteran's sinus bony 
architecture was unremarkable.  There was a cyst versus polyp 
in the inferior left and right maxillary sinuses.  There was 
a mild degree of maxillary sinus mucosal thickening 
bilaterally.

In August 2005, the Veteran underwent VA examination.  He 
denied a history of hospitalization or surgery.  He had 
perennial nasal allergies.  He denied osteomyelitis.  He had 
sinusitis of the maxillary and ethmoid sinuses with a history 
of headache, fever, purulent drainage, and sinus pain.  The 
Veteran indicated that the symptoms were near constant.  He 
experienced nasal congestion and excess nasal mucous.  He 
described sinus pain and sinus tenderness.  He had frequent 
difficulty breathing through his nose.  The Veteran used 
nasal sinus washes and no current medical therapy.

On examination, there was crusting, a left nasal polyp, and 
clear rhinitis.  There was evidence of active disease.  There 
was 50 percent nasal obstruction on each side.  There was 
septal deviation.  The diagnosis was chronic maxillary 
sinusitis with mild ethmoid disease, nasal polyposis, mixed 
rhinitis, turbinate hypertrophy, and mild deviated nasal 
septum.  It had no significant effect on his usual 
occupation.  The main impact is pain, and it would result in 
increased absenteeism.

A November 2006 VA treatment record shows the Veteran had a 
history of sinusitis and allergic rhinitis.  He continued to 
have nasal congestion and rhinorrhea.  He failed multiple 
steroid nasal sprays because they caused irritation.

An April 2007 VA outpatient record shows the Veteran was to 
have a polypectomy and antrectomies one year ago  Instead, he 
had surgery for another problem and did not follow up on this 
planned surgery.  An August 2007 VA outpatient record shows 
the Veteran had a polypoid mass in the left middle meatus and 
the maxillary sinuses.  There also appeared to be some 
polypoid tissue at the anterior portion of the left middle 
turbinate.  The impression was chronic sinusitis.  The 
Veteran was to decide about surgery.  He promised to make the 
decision by October 2007.

In January 2008, the Veteran testified before a Decision 
Review Officer at the RO.  He indicated that he experienced 
drainage in his throat, aching across his eyes, head, and 
nose, and tenderness over his face, eyes, and cheeks.  The 
pressure and headaches were mostly every day.  He got some 
temporary relief when he flushed them with saline or water.  
He was currently receiving allergy shots.  He got sinus 
infections, but he used preventative treatment so that 
antibiotics were not necessary.  The Veteran has considered 
surgery, and that option was still available.  However, his 
physician wanted to see if the allergy shots helped.  
Currently, the polyps in the maxillary glands remained the 
same size.

In September 2008, the Veteran underwent VA examination.  His 
worst symptoms were headaches and nasal congestion.  He was 
also bothered by rhinitis.  He has been treated for allergies 
and has intermittent episodes of sinusitis, which were 
treated with antibiotics.  He has since discovered that he 
could self-medicate with saline nasal rinses and 
antihistamines.  Symptoms were improved but not resolved.  He 
continued to have intermittent symptoms, which were worse 
during high allergy periods.  He never had sinus surgery.  
Recent CT scan confirmed bilateral maxillary sinus polyps.  
Repeat CT scan suggested they diminished somewhat since the 
first evaluation.  On examination, the nostrils were patent 
and clear.  Nasal mucosa was healthy.  There were no polyps, 
crusting, or pus identified.  The mouth and pharynx were 
unremarkable.  No oropharyngeal mucosal lesions were present.  
The impression was bilateral maxillary sinus polyps and 
allergic rhinitis.

A November 2008 VA outpatient record shows the Veteran had 
been told that he would benefit from having a nasal polyp 
removed.  The assessment was allergic rhinitis.  The Veteran 
was strongly advised to proceed with the nasal surgery, since 
his persistent nasal obstruction was most likely causing his 
sleep problems.

In February 2009, the Veteran testified before the 
undersigned.  He complained of sinus drainage in his throat 
and headaches.  The symptoms were almost constant and were 
present on four out of five days.  Currently, he was being 
told he should have surgery because of his polyps.  He had 
spoken to his doctor, who indicated that there was no 
guarantee as to whether the surgery would work.  There was a 
possibility of the polyps recurring.  In addition, the 
Veteran was allergic to some antibiotics.  Therefore, he was 
concerned about getting an infection from the surgery.  The 
Veteran's representative believed this was a unique situation 
since the Veteran's allergy to penicillin could prevent him 
from having successful surgeries.  The Veteran was not 
willing to take that risk.  He had been told by one doctor 
that his surgery would make things worse.

Based on the evidence, the Board finds that a disability 
rating in excess of 30 percent is not warranted.  The 
evidence shows the Veteran has not had any surgery with 
regard to his sinusitis.  He consistently denied having any 
surgery and repeated this history during his February 2009 
Board hearing.  Furthermore, the evidence shows he does not 
have osteomyelitis, which was specifically noted in the 
August 2005 VA examination report.  While the Veteran has 
complained of near-constant symptoms of headaches and 
drainage, the criteria associated with a 50 percent 
disability rating indicate that the increase is warranted if 
these symptoms occur after repeated surgeries.  The Veteran 
has had no such surgeries.

The Veteran contended during his February 2009 hearing that 
he did not have the surgery because of his allergy to a 
particular antibiotic.  He stated that this would cause 
problems with the surgery and that he had been advised not to 
take many antibiotics.  However, the evidence of record shows 
the Veteran has been encouraged to have surgery to remove his 
polyps by the medical professionals who treated him.  This is 
shown in August 2007 and November 2008.  An April 2007 record 
shows he was scheduled to have surgery, but other health 
problems arose.  As recently as November 2008, the Veteran 
was strongly advised to have the surgery.  The Veteran has 
stated that he was told by a VA physician that the surgery 
might not help.  However, the Board finds that the 
overwhelming evidence shows the Veteran was encouraged and 
recommended to have surgery.

Nevertheless, the Veteran did not undergo any surgery for his 
sinus disability.  As such, he does not meet the criteria for 
an increase to a 50 percent rating for sinusitis.  His 
symptoms, instead, correspond to the criteria for the 30 
percent rating, which he is already assigned.

The Board notes that rhinitis has been noted by the RO as a 
part of the Veteran's disability.  However, the rating 
criteria for allergic or vasomotor rhinitis provide for a 
maximum disability rating of 30 percent, which is already 
assigned to the Veteran's disability.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2008).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Veteran has requested extraschedular 
consideration due to his inability to take certain 
antibiotics.  He, therefore, has chosen not to have surgery.  
However, as indicated above, the Board finds that the Veteran 
was encouraged by medical professionals to have the surgery 
to remove his polyps but has chosen not to.  Furthermore, he 
has denied any hospitalizations for his sinusitis and has not 
contended that it interfered with his employment.  The August 
2005 VA examiner indicated that his sinusitis would result in 
increased absences from work.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  However, the Board finds that this level of 
impact on employment is contemplated by the 30 percent rating 
already assigned to the disability.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  The 30 percent evaluation already contemplates 
considerable loss of working time and there is nothing in the 
record, to include the lay statements, that establishes that 
his disability is greater than that contemplated by the 30 
percent evaluation.  The fact that he has an allergy to 
medication does not establish that he has lost greater 
amounts of time than already recognized.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

As such, the Board concludes that the evidence preponderates 
against a finding that the Veteran's sinusitis warrants an 
increased rating.  The claim is denied.


ORDER

A rating in excess of 30 percent for sinusitis with vasomotor 
rhinitis and allergic rhinitis is denied.

__________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


